DETAILED ACTION
This office action is responsive to communication filed on January 21, 2021.
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claims 1, 10 and 12, that because Denny does not disclose the sequential determination of the projection scheme to be used for the continuous transformation this indicates that the transformation disclosed in Denny do not assume transformation with a plurality of different projection schemes. Rather, the transformations would be one with the same one projection scheme. As a result, Denny does not disclose applying a plurality of different projection schemes to generate the plurality of projection images.
The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sequential determination of the projection scheme to be used for the continuous transformation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully disagrees that Denny does not disclose applying a plurality of different projection schemes to generate the plurality of projection images.  As detailed in the rejections of claims 1, 10 and 12, the Examiner interprets the “functions” of paragraph 0177 of Denny to be the claimed projection schemes.  k during predevelopment”.  Based on these recitations, it is clear that a plurality of projection schemes (i.e. “perturbations” or “functions”) are applied to generate a plurality of projections images with differing amounts of line straightnesses and square spacings, respectively.  The transformation, and thus the image, yielding the straightest lines and most evenly spaced squares is then chosen.
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The rejection of claim 8 under 35 USC 112 is hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. (US 2009/0179773) in view of Minakawa et al. (US 2012/0051666).
The Examiner’s response to Applicant’s argument, as outlined above, is hereby incorporated into the rejection of claims 1, 6-8, 10 and 12 by reference.

	Consider claim 1, Denny et al. teaches:
	A camera parameter estimation device (figure 3) comprising: 
	a hardware including a processor (electronic control unit, ECU, 15, paragraphs 0123 and 0124);	
	a projection image generation unit, implemented by the processor, that applies a plurality of projection schemes that use a visual field region of a fisheye-lens camera to an image in which a target including a straight line is imaged by the fisheye-lens camera to generate a plurality of projection images based on a plurality of different projection schemes (A camera (17, paragraph 0123) including a fisheye lens (18, paragraphs 0135 and 0160) captures a target image (paragraphs 0159-0161 and 0176), wherein the target image is a square grid with line segments (paragraphs 0163 and 0177).  A plurality of functions (i.e. projection schemes) are applied to the captured image, paragraph 0177); 
	a projection scheme determination unit, implemented by the processor, that selects one of the plurality of projection images being generated based on the plurality of different projection schemes on the basis of the linearity of each of the straight lines included in the projection images to determine a projection scheme on the basis of the selected projection image (The transformation image that recovers the straightest lines is selected, paragraph 0177.); and 
	an output unit, implemented by the processor, that outputs an internal parameter of the fisheye-lens camera that corresponds to the determined projection scheme (i.e. outputs coefficients for the transformation, paragraph 0178).
	However, Denny et al. does not explicitly teach that the plurality of projection schemes use the radius of a visual field region of the fish-eye lens camera.

	However, Minakawa et al. additionally teaches that a projection scheme for transforming coordinates of an input image into coordinates of an output image uses the radius (“R”) of a visual field region of the fish-eye lens camera (See paragraphs 0059-0061 and Expression 3.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of projection schemes taught by Denny et al. use the radius of a visual field region of the fish-eye lens camera as taught by Minakawa et al. for the benefit of enabling image correction in which a feeling of strangeness of an image after correction can be reduced and eliminated (Minakawa et al., paragraph 0010).

	Consider claim 6, and as applied to claim 1 above, Denny et al. further teaches that the projection image generation unit applies a projection scheme to an image in which a planar chess pattern is imaged as a target including a straight line to generate the projection image (A “grid” is imaged, paragraphs 0163, 0165 and 0175.).
	Denny et al. does not explicitly teach that the grid pattern is a planar chess pattern.
	Minakawa et al. teaches imaging a planar chess pattern (see figures 9A-10B, paragraph 0008).


	Consider claim 7, and as applied to claim 1 above, Denny et al. does not explicitly teach a visual field region estimation unit, implemented by the processor, that estimates the radius of the visual field region of the fisheye-lens camera from the image imaged by the fisheye-lens camera.
	Minakawa et al. further teaches a visual field region estimation unit, implemented by the processor, that estimates the radius of the visual field region of the fisheye-lens camera from the image imaged by the fisheye-lens camera (See paragraphs 0060, 0061 and 0084 for details of the radius estimation.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the processor taught by Denny et al. implement a visual field region estimation unit as taught by Minakawa et al. for the benefit of enabling image correction in which a feeling of strangeness of an image after correction can be reduced and eliminated (Minakawa et al., paragraph 0010).

	Consider claim 8, and as applied to claim 1 above, Denny et al. does not explicitly teach that the projection image generation unit applies, as projection schemes, 
	Minakawa et al. further teaches that the projection image generation unit applies, as projection schemes, two or more projection schemes among an equidistant projection scheme, an orthographic projection scheme, a stereographic projection scheme, and an equisolid projection scheme to generate a plurality of projection images based on a plurality of different projection schemes (“various applicable projection methods such as equidistance projection, equisolid angle projection, and orthogonal projection”, paragraph 0004).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the projection image generation unit taught by Denny et al. apply two or more projection schemes from among an equidistant projection scheme, an equisolid projection scheme, and an orthographic projection scheme as taught by Minakawa et al. for the benefit of enabling image correction in which a feeling of strangeness of an image after correction can be reduced and eliminated (Minakawa et al., paragraph 0010).

	Claim 10 recites a method having similar scope and content to claim 1 and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 12, Denny et al. teaches a non-transitory computer readable information recording medium (read-only memory, 20, figure 3, paragraph 0124) storing 
	The rest of claim 12 is similar in scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

Claims 2, 4, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. (US 2009/0179773) in view of Minakawa et al. (US 2012/0051666), as applied to claim 1 above, and further in view of Morimoto et al. (US 2013/0258047).

	Consider claims 2, 11 and 13, and as applied to claims 1, 10 and 12, respectively above, Denny et al. teaches that the projection scheme determination unit selects one of the plurality of projection images being generated based on the plurality of different projection schemes on the basis of the linearity of the straight line (The transformation image that recovers the straightest lines is selected, paragraph 0177.).
	However, the combination of Denny et al. and Minakawa et al. does not explicitly teach accepting an indicated portion decided as a straight line by a user from the image imaged by the fisheye-lens camera.
	Morimoto et al. similarly teaches capturing an image using a fisheye camera, detecting a reference line in the image, and correcting distortion in the image (paragraph 0033).
	However, Morimoto et al. additionally teaches a reference line detection unit (reference line selection unit, 41, reference line drawing unit, 42, figure 13) which accepts an indicated portion decided as a straight line by a user from the image imaged 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the have the camera parameter estimation device taught by the combination of Denny et al. and Minakawa et al. comprise a straight line indication unit as taught by Morimoto et al. for the benefit of eliminating the setting work of properties of a camera by a user (Morimoto et al., paragraph 0011).

	Consider claim 4, and as applied to claim 2 above, the combination of Denny et al. and Minakawa et al. does not explicitly teach the user selection of the straight line.
	Morimoto et al. teaches that the straight line indication unit accepts the position of a line decided as a straight line with a plurality of points (i.e. by drawing the straight line via the reference line drawing unit, 42, figures 13, paragraphs 0118, 0119, 0123 and 0127).

	Consider claim 5, and as applied to claim 2 above, the combination of Denny et al. and Minakawa et al. does not explicitly teach the user selection of the straight line.
	Morimoto et al. teaches that the straight line indication unit accepts an indication of identifying the straight line by following the position of the line and decides that points are specified in positions where the line indicated by the accepted position is divided at predetermined intervals (i.e. by drawing the straight line via the reference line drawing unit, 42, figures 13, paragraphs 0118, 0119, 0123 and 0127).

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 3, the prior art of record does not teach nor reasonably suggest that the projection scheme determination unit uses a plurality of points for identifying the position of the straight line to determine a vector from each point as a starting point to an adjacent point, decides that the linearity is higher as the average of an inner product between the vector defined as a reference and another vector is closer to 1, and determines the projection scheme having the highest linearity, in combination with the other elements recited in parent claim 1.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that the output unit outputs, as the internal parameter of the fisheye-lens camera, the center of the image photographed by the fisheye-lens camera, a distortion of an image sensor of the fisheye-lens camera, the radius of the visual field region, and a projection scheme, in combination with the other elements recited in parent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALBERT H CUTLER/Primary Examiner, Art Unit 2696